DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US Patent Application 2015/0102629) in view of Tran (French Patent Publication 2864490).
	Potter disclose discloses a system for securing cargo in an open top cargo compartment of a truck bed, the truck bed having sidewalls, the system comprising a frame assembly mountable to the sidewalls of the truck bed comprising a plurality of elongated rail members (46, figure 19) arranged in a rectangular shape, a cantilevered male projection (58) extending around a perimeter of the rectangular shape of the frame assembly, a cover having a friction fit seal (84) disposed along an outside perimeter, the friction fit seal having a channel for receiving the cantilevered male projection, a cover (12) connected to the frame assembly, the cover comprises a first side edge and a second side edge, wherein the first side edge and the second side edge are disposed on opposing sides of the cover, wherein a distance between the first side edge and the second side edge defines a cover width, w.	

	Potter discloses a method of securing cargo in a bed of a pick-up truck, the bed having sidewalls, the method comprising removing, at least partially, a tonneau cover from a frame assembly installed onto a top surface of the sidewalls by disconnecting the tonneau cover from the frame assembly, placing cargo in the bed of the pick-up truck, the cargo extending above the sidewalls of the bed, and reinstalling the tonneau cover onto the frame assembly by extending the tonneau cover over the cargo and reattaching the tonneau cover to the frame assembly (the method steps are inherent to the device shown in figures 1-18).
	Potter does not disclose the cover comprising a sheet of an elastic material, wherein the cover is operable between a flat position and a stretched position, wherein a vertical displacement of the cover between the flat position and the stretched position defines a cover stretch height, h, wherein a stretch ratio for the cover defined by h/w is at least .75, the elastic material being rubber.
	Tran teaches the use of a sheet of an elastic rubber material (see the machine translation, page 2, the final line, which teaches the use of neoprene, an elastic rubber material) for covering cargo and stretching to accommodate cargo (as shown in figure 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct a cover, such as that disclosed by Potter, from an elastic rubber material, as taught by Tran, such that the cover is operable between a flat position and a stretched position wherein the stretched portion of the cover is above a top-most surface of the sidewalls of the truck bed in the stretched position, wherein a vertical displacement of the cover between the flat position and the stretched position defines a cover stretch height, h, wherein a stretch ratio for the cover defined by h/w is at least .75, in order to use a known technique, that of a rubber sheet KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) and In re Aller, 105 USPQ 233, 235 (CCPA 1955).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Potter (US Patent Application 2015/0102629) in view of Tran (French Patent Publication 2864490) as applied to claims 2-11 and 13-20 above, and further in view of Metzikis (US Patent Application Publication 2007/0257478).
	Potter and Tran disclose all the limitations of the claim, as applied above, except for the elastic material comprising a sheet having a first layer and a second layer, wherein the first layer is formed of an elastic material. 
	Metzikis teaches an elastic material comprising a sheet having a first layer and a second layer, wherein the first layer is formed of an elastic material (see paragraph 0015).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct a cover, such as that disclosed above, from an elastic material comprising a sheet having a first layer and a second layer, wherein the first layer is formed of an elastic material, as taught by Metzikis, in order to construct the cover with an inner surface of anti-abrasion nylon to protect cargo from abrasion. 

Response to Arguments
The affidavits under 37 CFR 1.132 filed 12/8/2021 and 11/17/2021 are insufficient to overcome the rejection of claims based upon Potter (US Patent Application 2015/0102629) in view of Tran (French Patent Publication 2864490) and further in view of Metzikis (US Patent Application Publication 2007/0257478) as set forth in the last Office action because:  Applicant’s showing is not commensurate in scope with the claims.  The evidence presented in the affidavits suggests that the applicant’s invention is or will be successful in the market based upon its ability to stretch to a height above the sidewalls of a pickup truck.  However, the affidavits seem to suggest that tonneau covers stretching above the sidewalls of a pickup truck are unknown in the prior art.  This is clearly not the case as can be seen in US2003/0057726 where the cover 20 is kept taught by stretching it against bows 17 which push the cover above the sides of the truck bed.  It appears that the novelty of applicant’s invention is not that the cover can stretch but the amount it can stretch.  Applicant’s specification provides no exact information on what material applicant’s cover is constructed of and thus it is impossible to determine exactly how much applicant’s cover stretches over those known in the prior art.  While applicant’s independent claims do attempt to quantify the stretching ability of the cover, it appears from applicant’s suggested cover dimensions that material of the prior art can at least partially satisfy the scope of what is claimed in the independent claims. Applicant’s affidavits are related to applicant’s cover being able to stretch to a greater degree of stretching than the prior art and thus represent a narrower range of stretching than what is claimed in the independent claims.  See MPEP 716.03(a).
	Additionally, applicant’s affidavits do not address the prior art references used in the rejections.  While the affidavits indicate that disinterested third parties were not aware of 

Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.  
	Applicant argues that the Tran reference is non-analogous art and that the examiner has failed to make a showing that Tran, as directed to luggage containers, is analogous to covers for use on pickup truck beds.  The examiner respectfully disagrees. Both the Tran reference and the Potter references are directed to the same field of endeavor--covering external loads on a vehicle with a cover.  See MPEP 2141.01(a). Accordingly, the details and material of the covers are analogous in the art. 
	Applicant also argues that there is no motivation to combine the Potter and Tran references.  Specifically, applicant argues that Potter teaches using straps to expand the cargo area and not a stretchable cover. However, the Potter reference is directed to a cover that expands above the sidewalls of a pickup bed and figure 19 discloses an embodiment in which the cover includes no straps or folds in the cover 12A.  One of ordinary skill in the art would be motivated to allow that embodiment to operate in the manner suggested by Potter but without straps and folds.  The cover of Tran teaches a cover that can operate in the manner suggested by Potter, but without using folds and straps.    
	Finally, applicant argues that Potter teaches away from the examiner’s proposed combination because Potter uses a strap system.  However, as pointed out by the examiner, Figure 19 of the Potter reference shows an embodiment of the invention using no straps or folds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
February 10, 2022